DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 3/12/2020.
Claims 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-12, 14-15, 17-18, 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
101 Analysis – Step 1
	Claim 1 is directed to a computer implemented system which predicts paths of other vehicles, creates a planned motion path for an own vehicle, and predicts how the other vehicles will react to the planned path. Claims 15 and 19 are a system and a computer system reciting substantially the same limitations as claim 1. Therefore they also fit within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity,
and/or c) mental processes.
	Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:

obtaining, by a computing system comprising one or more computing devices, local scene data associated with an environment external to an autonomous vehicle, the local scene data comprising actor data for an actor in the environment external to the autonomous vehicle;
extracting, by the computing system and from the local scene data, one or more actor prediction parameters for the actor using a machine-learned parameter extraction model;
determining, by the computing system, a candidate motion plan for the autonomous vehicle, the candidate motion plan comprising a target motion trajectory for the autonomous vehicle; and
generating, by the computing system and using a machine-learned prediction model, a reactive prediction for the actor based at least in part on the one or more actor prediction parameters and the candidate motion plan, the reactive prediction comprising a probability representing a likelihood of the actor reacting in a particular manner to a movement of the autonomous vehicle based on the candidate motion plan.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “obtaining” data of a local scene encompasses observing a surrounding area. A human driver is always aware of information regarding the environment their vehicle is in. A human driver is always fully within the mind predicting how another object in the environment will act, such as predicting a vehicle will turn right when in the right turn lane. A driver is fully within the mind determining a planned path for their own vehicle, such as knowing they should take the next highway exit to continue on their path. Finally, a driver will fully within the mind predict how their planned trajectory will affect and cause a reaction from another vehicle. When a driver planned path requires them to change lanes after properly using their turn signal, they can predict the reaction of the other vehicle is to let them merge. When the highway is crowded, the driver is capable of telling fully within the mind of if the other vehicle will allow them to merge or not based on a likelihood.

101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

obtaining, by a computing system comprising one or more computing devices, local scene data associated with an environment external to an autonomous vehicle, the local scene data comprising actor data for an actor in the environment external to the autonomous vehicle;
extracting, by the computing system and from the local scene data, one or more actor prediction parameters for the actor using a machine-learned parameter extraction model;
determining, by the computing system, a candidate motion plan for the autonomous vehicle, the candidate motion plan comprising a target motion trajectory for the autonomous vehicle; and
generating, by the computing system and using a machine-learned prediction model, a reactive prediction for the actor based at least in part on the one or more actor prediction parameters and the candidate motion plan, the reactive prediction comprising a probability representing a likelihood of the actor reacting in a particular manner to a movement of the autonomous vehicle based on the candidate motion plan.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitation of obtaining local scene data and using generic computer systems and previously improved machine learned model is merely using generic computing systems to enact the abstract idea and mental process amount to insignificant extra solution activity (MPEP § 2106.05). The machine-learned prediction model appears to be stated in past tense and means the model is no longer being improved through the use of machine learning, therefore the limitation is not indicative of integration into practical application. Accordingly, the additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible. 

	Therefore, claim 1 is/are ineligible under 35 USC §101. 

Examiner recommends including language which states that the candidate motion plan is used to control the vehicle to bring the limitation into practical application and add significantly more to the claim.

Also, Independent claim 15 is/are ineligible under 35 USC §101 because it recites a system reciting substantially the same limitation as claim 14 and is therefore rejected for the same reasoning above.

Independent claim 18 is/are ineligible under 35 USC §101 because it recites a computer system reciting substantially the same limitation as claim 14 and is therefore rejected for the same reasoning above.

Dependent claim 2 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the system to create a set of candidate routes for the vehicle and predicting the reaction for each. This limitation does not add significantly more to the judicial exception as the limitation is never brought into practical application.

Dependent claim 4 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the system to create a set of candidate routes for the vehicle and predicting the reaction for each. This limitation does not add significantly more to the judicial exception as the limitation is never brought into practical application.

Dependent claim 5 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the data used by the vehicle which are used for prediction purposes. This limitation does not add significantly more to the judicial exception as it only further limits for the insignificant extra solution activity.

Dependent claim 6 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the data used by the vehicle which are used for prediction purposes. This limitation does not add significantly more to the judicial exception as it only further limits for the insignificant extra solution activity.

Dependent claim 7 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the data used by the vehicle which are used for prediction purposes. This limitation does not add significantly more to the judicial exception as it only further limits for the insignificant extra solution activity.

Dependent claim 8 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the data used by the vehicle which are used for prediction purposes. This limitation does not add significantly more to the judicial exception as it only further limits for the insignificant extra solution activity.

Dependent claim 9 is/are ineligible under 35 USC §101 because it recites a limitation which further limits model system used for prediction purposes. This limitation does not add significantly more to the judicial exception as it only further limits the insignificant extra solution activity.

Dependent claim 10 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the prediction timeframe of the system. This limitation does not add significantly more to the judicial exception as it only further limits the prediction window solution activity.

Dependent claim 11 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the prediction results of the system. This limitation does not add significantly more to the judicial exception as it only further limits the prediction output.

Dependent claim 12 is/are ineligible under 35 USC §101 because it recites a limitation which further limits model system used for prediction purposes. This limitation does not add significantly more to the judicial exception as it only further limits the insignificant extra solution activity.

Dependent claim 14 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the power usage of the prediction system. This limitation does not add significantly more to the judicial exception as it only further limits the prediction system which does not add significantly more.


Dependent claim 17 is/are ineligible under 35 USC §101 because it recites a limitation which further limits model system used for prediction purposes. This limitation does not add significantly more to the judicial exception as it only further limits the insignificant extra solution activity.

Dependent claim 18 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the model system used for calculation purposes. This limitation does not add significantly more to the judicial exception as it only further limits the insignificant extra solution activity.

Dependent claim 20 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the system to create a set of candidate routes for the vehicle and predicting the reaction for each. This limitation does not add significantly more to the judicial exception as the limitation is never brought into practical application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dally (U.S. Pub No. 20200249674).

Regarding claim 1

	A computer-implemented method for controlling an autonomous vehicle, the method comprising: (“The control system in at least some embodiments can include a user interface that enables a user, such as a human passenger, to modify one or more aspects of the operation of the vehicle. The vehicle typically will include one or more computer processors 608 and memory 610 including instructions executable by the processor(s) for purposes of making decisions about the vehicle and/or enacting those decisions to control the vehicle. Data captured by the sensors or captured about operation of the vehicle 602 may be stored to a local database 612 in at least some embodiments.” [47]

obtaining, by a computing system comprising one or more computing devices, local scene data associated with an environment external to an autonomous vehicle, the local scene data comprising actor data for an actor in the environment external to the autonomous vehicle; (“FIG. 4 illustrates an example process 400 for determining a navigation action for a vehicle that can be utilized in accordance with various embodiments. It should be understood for this and other processes discussed herein that there can be additional, alternative, or fewer steps performed in similar or alternative orders, or in parallel, within the scope of the various embodiments unless otherwise stated. In this example, the locations of one or more vehicles can be sensed 402 in an environment. This can include, for example, determining the relative positions of one or more other vehicles with respect to a first vehicle to be navigated. Other information can be determined as well, such as the velocities and directions of movement of the other vehicles, presence of road signals or traffic lights, brake lights, turn signals, presence of pedestrians, presence of construction zones, road status, or weather conditions, as may be determined using one or more vehicle sensors as discussed herein or obtained from other appropriate sources.” [45]

extracting, by the computing system and from the local scene data, one or more actor prediction parameters for the actor using a machine-learned parameter extraction model; (“Accordingly, approaches in accordance with various embodiments can attempt to include predictions of other actors or objects (e.g., vehicles, pedestrians, cyclists, etc.) in the path planning process. A sequence of possible actions for all actors can be considered and taken into account when attempting to determine the best action for the respective vehicle to take next. This can include, for example, using a tree search to predict different trajectories for the other actors in response to various actions that may be taken by the vehicle to be navigated. Such a process can result in a much more accurate plan that is possible using conventional path planning approaches. Further, in at least some embodiments the other actors can be characterized in a number of ways, such as one of a set of classifications that can be used to more accurately predict their behavior, as an aggressive actor will likely react or move differently than a cautious or inattentive actor. Machine learning can be utilized to improve the characterization of the actors, as well as to improve the predictions used in the creation of the decision tree or determination of values for each sequence of options” [18]; System is using scene data to extract information/ parameters about the actors. System is using machine learning to improve the characterization system which is what collects/ extracts and processes the parameters
 
determining, by the computing system, a candidate motion plan for the autonomous vehicle, the candidate motion plan comprising a target motion trajectory for the autonomous vehicle; and (“FIG. 5 illustrates another example process 500 for determining a navigation action for a vehicle that can be utilized in accordance with various embodiments. In this example, location and movement data are determined 502 for a first vehicle and at least a second vehicle. One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle. The probability of the responsive actions can be determined 506 at the various levels, where only actions with at least a minimum probability may be considered. In various embodiments this is performed using a policy network that uses the characterizations of the various other objects to suggest, using one or more relevant policies that accept the characterization classifications, parameters, or scalars to determine the probable responsive actions for those vehicles. In various embodiments this can approximate a Monte Carlo-based approach to determining probabilities of various actions. A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function. This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle. At least a next action from the proposed path can be provided 512 to an optimizer configured to manage vehicle functionality. The first vehicle can then be caused 514 to maneuver as determined by the optimizer.” [46] System is creating multiple possible paths for the vehicle which follow the target motion trajectory. Decides alternative plans based on the alternative levels of actions the first vehicle would take

generating, by the computing system and using a machine-learned prediction model, a reactive prediction for the actor based at least in part on the one or more actor prediction parameters and the candidate motion plan, the reactive prediction comprising a probability representing a likelihood of the actor reacting in a particular manner to a movement of the autonomous vehicle based on the candidate motion plan. (“One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle. The probability of the responsive actions can be determined 506 at the various levels, where only actions with at least a minimum probability may be considered. In various embodiments this is performed using a policy network that uses the characterizations of the various other objects to suggest, using one or more relevant policies that accept the characterization classifications, parameters, or scalars to determine the probable responsive actions for those vehicles. In various embodiments this can approximate a Monte Carlo-based approach to determining probabilities of various actions. A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function. This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle. At least a next action from the proposed path can be provided 512 to an optimizer configured to manage vehicle functionality. The first vehicle can then be caused 514 to maneuver as determined by the optimizer.” [46] System will classify the other vehicle as a type of actor and based on machine learning will predict how likely the actor is to react to the ego vehicles maneuver is a certain way

Regarding claim 2
As shown in the rejection above, Dally disclosed the limitations of claim 1
	Dally further teaches

	wherein determining, by the computing system, a candidate motion plan for the autonomous vehicle comprises:
determining, by the computing system, a plurality of candidate motion plans for the autonomous vehicle, each candidate motion plan of the plurality of candidate motion plans comprising a target motion trajectory for the autonomous vehicle;
for each candidate motion plan of the plurality of candidate motion plans: (“One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle. The probability of the responsive actions can be determined 506 at the various levels,” [46] System determines a plurality of candidate motion plans for the vehicle which is the same as creating multiple possible amounts of actions which are used to control the vehicle on its path

generating, by the computing system and using a machine-learned prediction model, a reactive prediction for the actor based at least in part on the one or more actor prediction parameters and the candidate motion plan of the plurality of candidate motion plans, the reactive prediction comprising a probability representing a likelihood of the actor reacting in a particular manner to a movement of the autonomous vehicle based on the candidate motion plan. (“One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle. The probability of the responsive actions can be determined 506 at the various levels, where only actions with at least a minimum probability may be considered. In various embodiments this is performed using a policy network that uses the characterizations of the various other objects to suggest, using one or more relevant policies that accept the characterization classifications, parameters, or scalars to determine the probable responsive actions for those vehicles. In various embodiments this can approximate a Monte Carlo-based approach to determining probabilities of various actions. A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function. This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle” [46] System is using machine learning to predict the probable response of the actor for each candidate motion plan.

Regarding claim 3
As shown in the rejection above, Dally disclosed the limitations of claim 2
	Dally further teaches

	further comprising:
for each candidate motion plan of the plurality of candidate motion plans, assigning, by the computing system, a candidate rating to each candidate motion plan of the plurality of candidate motion plans based at least in part on the reactive prediction for the actor; (“A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function. This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle. At least a next action from the proposed path can be provided 512 to an optimizer configured to manage vehicle functionality. The first vehicle can then be caused 514 to maneuver as determined by the optimizer.” [46] System assigns a rating value to each motion plan which is based in part on the other vehicle estimated reaction

selecting, by the computing system and based at least in part on the candidate rating for each candidate motion plan of the plurality of candidate motion plans, an optimal candidate motion plan from the plurality of candidate motion plans; and (“A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function. This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle. At least a next action from the proposed path can be provided 512 to an optimizer configured to manage vehicle functionality. The first vehicle can then be caused 514 to maneuver as determined by the optimizer.” [46] System selects the optimal motion plan based on its assigned value

operating, by the computing system, the autonomous vehicle based on the optimal candidate motion plan. (“A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function. This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle. At least a next action from the proposed path can be provided 512 to an optimizer configured to manage vehicle functionality. The first vehicle can then be caused 514 to maneuver as determined by the optimizer.” [46] System controls the vehicle to follow the optimal motion path

Regarding claim 4
As shown in the rejection above, Dally disclosed the limitations of claim 2
	Dally further teaches

	further comprising:
generating, by the computing system and using the machine-learned prediction model, an interactive prediction for a first actor based at least in part on the one or more actor prediction parameters for the first actor, the candidate motion plan of the plurality of candidate motion plans, and a reactive prediction for a second actor, the interactive prediction comprising a probability representing a likelihood of the first actor reacting in a particular manner to movement of the autonomous vehicle based on the candidate motion plan and behavior of the second actor based on the reactive prediction for the second actor. (“Such path planning, however, does not take into account the possible, or probable, actions of the other vehicles 104, 106 in response to the attempt to move the vehicle 102 into the right lane. For example, a driver of one of the other vehicles 106 might see the turn signal of the vehicle 102 attempting the lane change and accelerate as illustrated in the state 140 of FIG. 1C to block the vehicle 102 from being able to get over in front of the other vehicle 106. There might be other actions taken by the other driver as well, such as to decelerate to make space, or to simply continue at the current speed and direction which may not provide enough space for the vehicle 102 to move into the right lane as planned. The prediction of future position of a vehicle 106 is not independent of the actions of another nearby vehicle 102, but rather is at least partially dependent on these actions. Thus, the planned path for the vehicle 102 may not be successfully executed, and the vehicle may have to determine after a period of time that another path or option needs to be determined. This can result in a delay that may cause the vehicle to miss its exit or at least not progress optimally towards the goal or destination. Accordingly, approaches in accordance with various embodiments can attempt to include predictions of other actors or objects (e.g., vehicles, pedestrians, cyclists, etc.) in the path planning process. A sequence of possible actions for all actors can be considered and taken into account when attempting to determine the best action for the respective vehicle to take next. This can include, for example, using a tree search to predict different trajectories for the other actors in response to various actions that may be taken by the vehicle to be navigated.” [17-18]; “This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle. At least a next action from the proposed path can be provided 512 to an optimizer configured to manage vehicle functionality. The first vehicle can then be caused 514 to maneuver as determined by the optimizer.” [46]; System predicts how multiple actors will interact both with the ego vehicle and with each other in the environment. System considers probability of actions to select the best path. See also [15-20]

Regarding claim 5
As shown in the rejection above, Dally disclosed the limitations of claim 1
	Dally further teaches

wherein the local scene data further comprises a map image of the environment external to the autonomous vehicle. (“As mentioned, various approaches to navigating or maneuvering autonomous (or at least semi-autonomous) vehicle involve some type of path planning for the vehicle. A vehicle can have various sensors as discussed elsewhere herein, as may include cameras, proximity sensors, depth sensors, motion sensors, position sensors, accelerometers, electronic compasses, and the like, which provide data that can be analyzed to determine a state of the world or environment within a determinable distance of the vehicle. For example, in a state 100 such as that illustrated in FIG. 1A, a vehicle 102 might be able to collect and analyze environment data that enables the vehicle to determine its location on the road.” [15] System uses sensors to determine external environment of vehicle and location of vehicle which creates a map image on environment

Regarding claim 6
As shown in the rejection above, Dally disclosed the limitations of claim 1
	Dally further teaches

wherein the local scene data further comprises a current state of the autonomous vehicle. (“As mentioned, various approaches to navigating or maneuvering autonomous (or at least semi-autonomous) vehicle involve some type of path planning for the vehicle. A vehicle can have various sensors as discussed elsewhere herein, as may include cameras, proximity sensors, depth sensors, motion sensors, position sensors, accelerometers, electronic compasses, and the like, which provide data that can be analyzed to determine a state of the world or environment within a determinable distance of the vehicle. For example, in a state 100 such as that illustrated in FIG. 1A, a vehicle 102 might be able to collect and analyze environment data that enables the vehicle to determine its location on the road.” [15] Accelerometers and motion sensors are used to collect acceleration and velocity of a vehicle, which is a state of the vehicle

Regarding claim 7
As shown in the rejection above, Dally disclosed the limitations of claim 6
	Dally further teaches

wherein the current state of the autonomous vehicle describes at least one of an autonomous vehicle current velocity, weather conditions, autonomous vehicle system conditions, or autonomous vehicle energy levels. (“As mentioned, various approaches to navigating or maneuvering autonomous (or at least semi-autonomous) vehicle involve some type of path planning for the vehicle. A vehicle can have various sensors as discussed elsewhere herein, as may include cameras, proximity sensors, depth sensors, motion sensors, position sensors, accelerometers, electronic compasses, and the like, which provide data that can be analyzed to determine a state of the world or environment within a determinable distance of the vehicle. For example, in a state 100 such as that illustrated in FIG. 1A, a vehicle 102 might be able to collect and analyze environment data that enables the vehicle to determine its location on the road.” [15]; “During each tree search, a planner can generate a number of possible moves for the present car for each even level of the tree. In the example, from the initial position the present vehicle car could do nothing (hold speed), it could turn to the left, it could turn to the right while holding speed, or turn to the right while decelerating. A “move generator” deep neural network (DNN) can be used in some embodiments to generate the three or four “highest value” moves to be explored, as may be based upon training from many instances of vehicle motion data.” [34]; Accelerometers and motion sensors are used to collect acceleration and velocity of a vehicle. Vehicle state will describe velocity of the autonomous vehicle which is used in controlling the vehicle.

Regarding claim 8
As shown in the rejection above, Dally disclosed the limitations of claim 1
	Dally further teaches

	wherein the actor data comprises at least one of a historical state of the actor or a predicted path of the actor. (“approaches in accordance with various embodiments can attempt to include predictions of other actors or objects (e.g., vehicles, pedestrians, cyclists, etc.) in the path planning process. A sequence of possible actions for all actors can be considered and taken into account when attempting to determine the best action for the respective vehicle to take next.” [18]; “thus, an attempt can be made in at least some embodiments to classify the drivers of nearby cars to improve the probability determinations. This can include, for example, monitoring data captured for those vehicles over a period of time and using that data to attempt to perform an accurate characterization. Machine learning can be used in some situations to attempt to more accurately classify a driver based on the available information, such as rate of speed, distances maintained, frequency of lane changes, variations in direction, and the like. If the vehicles are able to communicate, information provided by other vehicles may help with this classification.” [27] System will use past actions of the actor to improve its classification, it has history state data of the actor
Regarding claim 9
As shown in the rejection above, Dally disclosed the limitations of claim 1
	Dally further teaches

	wherein at least the machine-learned parameter extraction model includes a convolutional neural network. (“Machine learning can be utilized to improve the characterization of the actors, as well as to improve the predictions used in the creation of the decision tree or determination of values for each sequence of options.” [18]; “The learning can be supervised or unsupervised learning, as may depend at least in part upon the type of information contained in the training data set. Various types of neural networks can be utilized, as may include a convolutional neural network (CNN) that includes a number of convolutional layers and a set of pooling layers, and have proven to be beneficial for applications such as image recognition. CNNs can also be easier to train than other networks due to a relatively small number of parameters to be determined.” [74] System uses convolutional neural networks to improve the machine learning functions, which are used for parameter extraction. See also [50-57], [70-80]


Regarding claim 10
As shown in the rejection above, Dally disclosed the limitations of claim 1
	Dally further teaches

wherein the reactive prediction further comprises a timing profile for the actor, the timing profile describing one or more motions performed by the actor at a corresponding series of times. (“the path planning benefits from prediction with respect to movement of the other vehicles. The reactions of these other vehicles can be predicted at each time step in order to compute an “optimal” path based on the currently available sensor data. A sequence of “moves” can be determined that will enable completion of the lane change. In this example it can be determined that the vehicle should decelerate, move to the right, and signal the intended move to the right. A prediction can indicate that the car behind and to the right is likely to slow, but stay to the right. After a successful lane change, the grid can be re-centered on the present vehicle 102. Such an approach only includes about four steps, since each step involves two frames for the present car and the corresponding response by the other vehicle(s). The other cars may not be this cooperative. The car in the right lane may not let the vehicle change lanes at the intended position. The car behind may not slow down. The present vehicle 102 needs to respond to these possibilities in subsequent planning cycles.” [33] System will estimate how the actors will move over a series of time. See also [26]

Regarding claim 11
As shown in the rejection above, Dally disclosed the limitations of claim 1
	Dally further teaches

wherein the actor reacting in a particular manner comprises one or more of:
accelerating;
decelerating; (“A prediction can indicate that the car behind and to the right is likely to slow, but stay to the right.” [33]
yielding; (“The other cars may not be this cooperative. The car in the right lane may not let the vehicle change lanes at the intended position. The car behind may not slow down. The present vehicle 102 needs to respond to these possibilities in subsequent planning cycles.” [33] Vehicle is predicted to not yield 
adjusting a current motion trajectory; or (“the predictions for the trajectories of those other actors can take into account the moves or actions of the present vehicle at various stages, points, or levels of the possible path, such that different possible reactions can be considered. Thus, considerations can be taken into account that if the present vehicle changes lanes, the other cars may change their trajectories based on that, which then need to be accounted for differently.” [22]
maintaining a current motion trajectory. (“The other cars may not be this cooperative. The car in the right lane may not let the vehicle change lanes at the intended position. The car behind may not slow down. The present vehicle 102 needs to respond to these possibilities in subsequent planning cycles.” [33]

Regarding claim 12
As shown in the rejection above, Dally disclosed the limitations of claim 1
	Dally further teaches

wherein at least one of the machine-learned parameter extraction model or the machine-learned prediction model has been trained on a loss function, wherein the loss function evaluates a difference between a reactive prediction for a training actor and an actual reaction of the training actor. (“Machine learning can be utilized to improve the characterization of the actors, as well as to improve the predictions used in the creation of the decision tree or determination of values for each sequence of options.” [18]; “Some embodiments can utilize backpropagation to calculate a gradient used for determining the weights for the neural network. Backpropagation is a form of differentiation, and can be used by a gradient descent optimization algorithm to adjust the weights applied to the various nodes or neurons as discussed above. The weights can be determined in some embodiments using the gradient of the relevant loss function. Backpropagation can utilize the derivative of the loss function with respect to the output generated by the statistical model.” [78]; System is using a loss function to train the neural network/ machine learning model which improves the prediction system. Machine learning models are improved by comparing the predicted actions to the seen actions to find differences and account for them to improve the model over time. This method of improving machine learning systems is well known in the art See also [67-80]

Regarding claim 13
As shown in the rejection above, Dally disclosed the limitations of claim 1
	Dally further teaches

wherein the target motion trajectory is configured to merge the autonomous vehicle into a traffic lane. (Fig 1a-1c showing ego vehicle 102 trying to merge; “the path planning benefits from prediction with respect to movement of the other vehicles. The reactions of these other vehicles can be predicted at each time step in order to compute an “optimal” path based on the currently available sensor data. A sequence of “moves” can be determined that will enable completion of the lane change. In this example it can be determined that the vehicle should decelerate, move to the right, and signal the intended move to the right. A prediction can indicate that the car behind and to the right is likely to slow, but stay to the right. After a successful lane change, the grid can be re-centered on the present vehicle 102. Such an approach only includes about four steps, since each step involves two frames for the present car and the corresponding response by the other vehicle(s). The other cars may not be this cooperative. The car in the right lane may not let the vehicle change lanes at the intended position. The car behind may not slow down. The present vehicle 102 needs to respond to these possibilities in subsequent planning cycles.” [33] System is doing these steps when trying to merge the vehicle into another lane. See also [30-35], [43]

Regarding claim 15
Dally teaches

	An autonomous vehicle, comprising:
one or more processors; and (“The vehicle typically will include one or more computer processors 608 and memory 610 including instructions executable by the processor(s) for purposes of making decisions about the vehicle and/or enacting those decisions to control the vehicle. Data captured by the sensors or captured about operation of the vehicle 602 may be stored to a local database 612 in at least some embodiments.” [47]
one or more non-transitory computer-readable media that collectively store: (“The vehicle typically will include one or more computer processors 608 and memory 610 including instructions executable by the processor(s) for purposes of making decisions about the vehicle and/or enacting those decisions to control the vehicle. Data captured by the sensors or captured about operation of the vehicle 602 may be stored to a local database 612 in at least some embodiments.” [47] Where the memory is non-transitory computer readable media

a machine-learned parameter extraction model configured to obtain local scene data for an environment external to an autonomous vehicle, (“FIG. 4 illustrates an example process 400 for determining a navigation action for a vehicle that can be utilized in accordance with various embodiments. It should be understood for this and other processes discussed herein that there can be additional, alternative, or fewer steps performed in similar or alternative orders, or in parallel, within the scope of the various embodiments unless otherwise stated. In this example, the locations of one or more vehicles can be sensed 402 in an environment. This can include, for example, determining the relative positions of one or more other vehicles with respect to a first vehicle to be navigated. Other information can be determined as well, such as the velocities and directions of movement of the other vehicles, presence of road signals or traffic lights, brake lights, turn signals, presence of pedestrians, presence of construction zones, road status, or weather conditions, as may be determined using one or more vehicle sensors as discussed herein or obtained from other appropriate sources.” [45] 
the local scene data comprising actor data an actor in the environment external to the autonomous vehicle, and to extract one or more actor prediction parameters for the actor, the machine-learned parameter extraction model comprising a convolutional neural network; and (“Accordingly, approaches in accordance with various embodiments can attempt to include predictions of other actors or objects (e.g., vehicles, pedestrians, cyclists, etc.) in the path planning process. A sequence of possible actions for all actors can be considered and taken into account when attempting to determine the best action for the respective vehicle to take next. This can include, for example, using a tree search to predict different trajectories for the other actors in response to various actions that may be taken by the vehicle to be navigated. Such a process can result in a much more accurate plan that is possible using conventional path planning approaches. Further, in at least some embodiments the other actors can be characterized in a number of ways, such as one of a set of classifications that can be used to more accurately predict their behavior, as an aggressive actor will likely react or move differently than a cautious or inattentive actor. Machine learning can be utilized to improve the characterization of the actors, as well as to improve the predictions used in the creation of the decision tree or determination of values for each sequence of options” [18]; “if a communication is to train a move neural network for a specific type of vehicle, the communication can be directed to a navigation manager 620, which can be a system or service provided using various resources of the provider environment 616. The request can then be directed to a training manager 622, which can select an appropriate model or network and then train the model using relevant training data 624.” [50] System uses a machine learning system to extract parameters to estimate the future motion of the actor. Machine learning system uses a neural network to improve the prediction method

a machine-learned prediction model configured to receive one or more actor prediction parameters for the actor and a plurality of candidate motion plans, each candidate motion plan comprising a target motion trajectory for the autonomous vehicle, the machine- learned prediction model configured to process the actor prediction parameters and the plurality of candidate motion plans to generate, for each candidate motion plan of the plurality of candidate motion plans, a reactive prediction comprising a probability representing a likelihood of the actor reacting in a particular manner to a movement of the autonomous vehicle based on the candidate motion plan. (“FIG. 5 illustrates another example process 500 for determining a navigation action for a vehicle that can be utilized in accordance with various embodiments. In this example, location and movement data are determined 502 for a first vehicle and at least a second vehicle. One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle. The probability of the responsive actions can be determined 506 at the various levels, where only actions with at least a minimum probability may be considered. In various embodiments this is performed using a policy network that uses the characterizations of the various other objects to suggest, using one or more relevant policies that accept the characterization classifications, parameters, or scalars to determine the probable responsive actions for those vehicles. In various embodiments this can approximate a Monte Carlo-based approach to determining probabilities of various actions. A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function. This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle. At least a next action from the proposed path can be provided 512 to an optimizer configured to manage vehicle functionality. The first vehicle can then be caused 514 to maneuver as determined by the optimizer.” [46] System is using machine learning model to create candidate motion plans based on actor predictions. System is considering the predicted reaction from the actors for each planned motion plan


Regarding claim 16:

As shown in the rejection above, Dally disclosed the limitations of claim 15.
Claim 16 recites a non-transitory computer readable media having substantially the same limitation as claim 3 above, therefore it is rejected for the same reason as claim 3.

Regarding claim 17:

As shown in the rejection above, Dally disclosed the limitations of claim 15.
Claim 17 recites a non-transitory computer readable media having substantially the same limitation as claim 12 above, therefore it is rejected for the same reason as claim 12.


Regarding claim 18:
As shown in the rejection above, Dally disclosed the limitations of claim 15
	Dally further teaches

further comprising:
a prediction system including the machine-learned parameter extraction model; and (“Accordingly, approaches in accordance with various embodiments can attempt to include predictions of other actors or objects (e.g., vehicles, pedestrians, cyclists, etc.) in the path planning process. A sequence of possible actions for all actors can be considered and taken into account when attempting to determine the best action for the respective vehicle to take next. This can include, for example, using a tree search to predict different trajectories for the other actors in response to various actions that may be taken by the vehicle to be navigated. Such a process can result in a much more accurate plan that is possible using conventional path planning approaches. Further, in at least some embodiments the other actors can be characterized in a number of ways, such as one of a set of classifications that can be used to more accurately predict their behavior, as an aggressive actor will likely react or move differently than a cautious or inattentive actor. Machine learning can be utilized to improve the characterization of the actors, as well as to improve the predictions used in the creation of the decision tree or determination of values for each sequence of options” [18];

a motion planning system including the machine-learned prediction model. (“FIG. 5 illustrates another example process 500 for determining a navigation action for a vehicle that can be utilized in accordance with various embodiments. In this example, location and movement data are determined 502 for a first vehicle and at least a second vehicle. One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle. The probability of the responsive actions can be determined 506 at the various levels, where only actions with at least a minimum probability may be considered.” [46]; “in some embodiments these move generators can correspond to trained machine learning models that are able to infer actions based on the determined classification, along with current sensor data, etc. With enough observations of another vehicle, the move generator may be able to be “fine-tuned” for that vehicle, such as by interpolating between the move generators of standard types. The present vehicle can chose its move by backing up the values computed at the leaf nodes to the nodes directly below the root node. The highest value can be selected at the nodes for the present vehicle, with a weighted average of the most likely moves being selected for the nodes of the other vehicles in some embodiments” [36] Where the neural network is a type of machine learned prediction model. The system plans its motions through a machine learning model

Regarding claim 19
	Dally teaches

	A computing system comprising:
one or more processors; and (“The vehicle typically will include one or more computer processors 608 and memory 610 including instructions executable by the processor(s) for purposes of making decisions about the vehicle and/or enacting those decisions to control the vehicle. Data captured by the sensors or captured about operation of the vehicle 602 may be stored to a local database 612 in at least some embodiments.” [47]

one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising: (“The vehicle typically will include one or more computer processors 608 and memory 610 including instructions executable by the processor(s) for purposes of making decisions about the vehicle and/or enacting those decisions to control the vehicle. Data captured by the sensors or captured about operation of the vehicle 602 may be stored to a local database 612 in at least some embodiments.” [47] Where the memory is non-transitory computer readable media
obtaining local scene data for an environment external to an autonomous vehicle, the local scene data comprising actor data for an actor in the environment external to the autonomous vehicle; (“FIG. 4 illustrates an example process 400 for determining a navigation action for a vehicle that can be utilized in accordance with various embodiments. It should be understood for this and other processes discussed herein that there can be additional, alternative, or fewer steps performed in similar or alternative orders, or in parallel, within the scope of the various embodiments unless otherwise stated. In this example, the locations of one or more vehicles can be sensed 402 in an environment. This can include, for example, determining the relative positions of one or more other vehicles with respect to a first vehicle to be navigated. Other information can be determined as well, such as the velocities and directions of movement of the other vehicles, presence of road signals or traffic lights, brake lights, turn signals, presence of pedestrians, presence of construction zones, road status, or weather conditions, as may be determined using one or more vehicle sensors as discussed herein or obtained from other appropriate sources.” [45]

extracting, from the local scene data, one or more actor prediction parameters for each actor of the actor using a machine-learned parameter extraction model; (“Accordingly, approaches in accordance with various embodiments can attempt to include predictions of other actors or objects (e.g., vehicles, pedestrians, cyclists, etc.) in the path planning process. A sequence of possible actions for all actors can be considered and taken into account when attempting to determine the best action for the respective vehicle to take next. This can include, for example, using a tree search to predict different trajectories for the other actors in response to various actions that may be taken by the vehicle to be navigated. Such a process can result in a much more accurate plan that is possible using conventional path planning approaches. Further, in at least some embodiments the other actors can be characterized in a number of ways, such as one of a set of classifications that can be used to more accurately predict their behavior, as an aggressive actor will likely react or move differently than a cautious or inattentive actor. Machine learning can be utilized to improve the characterization of the actors, as well as to improve the predictions used in the creation of the decision tree or determination of values for each sequence of options” [18];

determining a candidate motion plan for the autonomous vehicle, the candidate motion plan comprising a target motion trajectory for the autonomous vehicle; and (“FIG. 5 illustrates another example process 500 for determining a navigation action for a vehicle that can be utilized in accordance with various embodiments. In this example, location and movement data are determined 502 for a first vehicle and at least a second vehicle. One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle. The probability of the responsive actions can be determined 506 at the various levels, where only actions with at least a minimum probability may be considered. In various embodiments this is performed using a policy network that uses the characterizations of the various other objects to suggest, using one or more relevant policies that accept the characterization classifications, parameters, or scalars to determine the probable responsive actions for those vehicles. In various embodiments this can approximate a Monte Carlo-based approach to determining probabilities of various actions. A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function. This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle. At least a next action from the proposed path can be provided 512 to an optimizer configured to manage vehicle functionality. The first vehicle can then be caused 514 to maneuver as determined by the optimizer.” [46]

generating, using a machine-learned prediction model, a reactive prediction for the actor based at least in part on the one or more actor prediction parameters and the candidate motion plan, the reactive prediction comprising a probability representing a likelihood of the actor reacting in a particular manner to a movement of the autonomous vehicle based on the candidate motion plan. (“One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle. The probability of the responsive actions can be determined 506 at the various levels, where only actions with at least a minimum probability may be considered. In various embodiments this is performed using a policy network that uses the characterizations of the various other objects to suggest, using one or more relevant policies that accept the characterization classifications, parameters, or scalars to determine the probable responsive actions for those vehicles. In various embodiments this can approximate a Monte Carlo-based approach to determining probabilities of various actions. A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function. This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle. At least a next action from the proposed path can be provided 512 to an optimizer configured to manage vehicle functionality. The first vehicle can then be caused 514 to maneuver as determined by the optimizer.” [46] System will classify the other vehicle as a type of actor and based on machine learning will predict how likely the actor is to react to the ego vehicles maneuver is a certain way

Regarding claim 20:
As shown in the rejection above, Dally disclosed the limitations of claim 19
	Dally further teaches

wherein obtaining a candidate motion plan for the autonomous vehicle comprises:
determining, by the computing system, a plurality of candidate motion plans for the autonomous vehicle, each candidate motion plan of the plurality of candidate motion plans comprising a target motion trajectory for the autonomous vehicle; and
 (“One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle. The probability of the responsive actions can be determined 506 at the various levels,” [46] System determines a plurality of candidate motion plans for the vehicle

for each candidate motion plan of the plurality of candidate motion plans:
generating, by the computing system and using a machine-learned prediction model, a reactive prediction for the actor based at least in part on the one or more actor prediction parameters and the candidate motion plan of the plurality of candidate motion plans, the reactive prediction comprising a probability representing a likelihood of the actor reacting in a particular manner to a movement of the autonomous vehicle based on the candidate motion plan. (“One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle. The probability of the responsive actions can be determined 506 at the various levels, where only actions with at least a minimum probability may be considered. In various embodiments this is performed using a policy network that uses the characterizations of the various other objects to suggest, using one or more relevant policies that accept the characterization classifications, parameters, or scalars to determine the probable responsive actions for those vehicles. In various embodiments this can approximate a Monte Carlo-based approach to determining probabilities of various actions. A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function. This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle” [46] System is using machine learning to predict the probable response of the actor for each candidate motion plan.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dally in view of Wikipedia (Program optimization)

Regarding Claim 14
	As shown in the rejection above, Dally disclosed the limitations of claim 1
Dally teaches
	wherein extracting one or more action prediction parameters for an actor using the machine-learned parameter extraction model utilizes [[more]] computational resources [[than]] generating a reactive prediction for an actor using the machine-learned prediction model. (“Considering all possible actions of all potentially relevant actors, however, may result in a significant amount of data to be processed, which may require significant resources and may result in longer decision times, which may be undesirable for many situations. Accordingly, approximations can be made or options discarded which will have little, if any, impact on the ultimate decision.” [24]; “The potential impact of choosing more data passes over the data is that the model training can takes longer and cost more in terms of resources and system utilization.” [63]; “In many embodiments, however, the trained model 708 will first be passed to an evaluator 710, which may include an application or process executing on at least one computing resource for evaluating the quality (or another such aspect) of the trained model.” [66]. See also [73], [77] the prediction system is using computation resources and generating actor predictions from the machine learning models

Dally does not explicitly teach the machine-learned parameter extraction model utilizes more computational resources than generating a reactive prediction for an actor, however Wikipedia does explicitly teach:

extracting one or more action prediction parameters for an actor using the machine-learned parameter extraction model utilizes more computational resources than generating a reactive prediction for an actor using the machine-learned prediction model. “In computer science, program optimization or software optimization is the process of modifying a software system to make some aspect of it work more efficiently or use fewer resources. [1] In general, a computer program may be optimized so that it executes more rapidly, or to make it capable of operating with less memory storage or other resources, or draw less power.” Through program optimization, any program can use less or more resources than another, would be simple substitution of changing code to make one program require more resources than another

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dally to include the teachings of as taught by Wikipedia as computing systems have limited computing power. The designer must decide which programs are more important to the function of the system and must ensure that the important program is able to run on the limited computer machinery. This would increase user satisfaction by ensuring the prediction system remains functional to ensure safety of the system so that the prediction system does not run out of computer resources and crash. “In an application where memory space is at a premium, one might deliberately choose a slower algorithm in order to use less memory. Often there is no "one size fits all" design which works well in all cases, so engineers make trade-offs to optimize the attributes of greatest interest. Additionally, the effort required to make a piece of software completely optimal — incapable of any further improvement — is almost always more than is reasonable for the benefits that would be accrued; so the process of optimization may be halted before a completely optimal solution has been reached. Fortunately, it is often the case that the greatest improvements come early in the process.” [General]	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Caldwell, U.S. Pub No. 20210046924: A vehicle computing system may implement techniques to determine an action for a vehicle to take based on a cost associated therewith. The cost may be based in part on the effect of the action on an object (e.g., another vehicle, bicyclist, pedestrian, etc.) operating in the environment. The vehicle computing system may detect the object based on sensor data and determine an object trajectory based on a predicted reaction of the object to the vehicle performing the action. The vehicle computing system may determine costs associated with safety, comfort, progress, and/or operating rules for each action the vehicle could take based on the action and/or the predicted object trajectory. In some examples, the lowest cost action may be selected for the vehicle to perform.

Yan, U.S. Pub No. 20190367020: A system and method for proximate vehicle intention prediction for autonomous vehicles are disclosed. A particular embodiment is configured to: receive perception data associated with a host vehicle; extract features from the perception data to detect a proximate vehicle in the vicinity of the host vehicle; generate a trajectory of the detected proximate vehicle based on the perception data; use a trained intention prediction model to generate a predicted intention of the detected proximate vehicle based on the perception data and the trajectory of the detected proximate vehicle; use the predicted intention of the detected proximate vehicle to generate a predicted trajectory of the detected proximate vehicle; and output the predicted intention and predicted trajectory for the detected proximate vehicle to another subsystem.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668